162 F.3d 1152
Glenn F. Straubv.Burrell Construction & Supply Co., a PennsylvaniaCorporation, Standard Terminals, Inc., a PennsylvaniaCorporation, Burrell Trucking Inc., a PennsylvaniaCorporation, Burrell Industrial Supply Co., a PennsylvaniaCorporation, Continental Development Co., a PennsylvaniaCorporation, Penn Builders Supply Co., a PennsylvaniaCorporation, River Sand & Supply Co., a PennsylvaniaCorporation, Mellon Bank, N.A., Western Pennsylvania Teamsters and
NO. 97-3466
United States Court of Appeals,Third Circuit.
June 26, 1998
Appeal From:  W.D.Pa. ,No.95cv00714

1
Affirmed.